1

2

3

4                                                               JS-6
5

6

7                                       UNITED STATES DISTRICT COURT

8                                  CENTRAL DISTRICT OF CALIFORNIA

9

10   THURMAN GAINES,                               )   Case No. ED CV 18-2117-JVS(E)
                                                   )
11                         Plaintiff,              )
                                                   )
12                 v.                              )   ORDER DENYING REQUEST TO
                                                   )   PROCEED WITHOUT PREPAYMENT OF
13   DEAN BORDERS, et al.,                         )   FILING FEES AND CLOSING CASE
                                                   )
14                         Defendant(s).           )
                                                   )
15

16          On March 14, 2019, the Court denied plaintiff’s request to file this action without

17   prepayment of the filing fees, but granted plaintiff leave to amend. The Court ordered plaintiff to

18   pay the filing fees in full within 30 days and advised him that failure to do so would result in closure

19   of the case. Plaintiff has failed to pay the fees or otherwise respond. Accordingly, the Request

20   to Proceed without Prepayment of Filing Fees is denied and the case is closed.

21

22          IT IS SO ORDERED.

23

24   Dated: April 22, 2019                                       James V. Selna
                                                                 United States District Judge
25

26

27

28
